ACCEPTED
                                                                                        03-16-00725-CV
                                                                                              14564949
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                    1/4/2017 4:44:45 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK


                     No. 03-16-00725-CV
                                                                     FILED IN
                       IN THE COURT OF APPEALS                3rd COURT OF APPEALS
                                                                  AUSTIN, TEXAS
               FOR THE THIRD JUDICIAL DISTRICT OF           TEXAS
                                                              1/4/2017 4:44:45 PM
                              AT AUSTIN                         JEFFREY D. KYLE
                                                                      Clerk



                              KENNETH M JASINSKI,
                                               APPELLANT,

                                        V.

   PUBLIC UTILITY COMMISSION OF TEXAS AND ONCOR ELECTRIC DELIVERY
                           COMPANY, LLC,
                                        APPELLEES.


                APPELLEE’S UNOPPOSED MOTION TO
              EXTEND TIME FOR FILING RESPONSE BRIEF

TO THE HONORABLE THIRD COURT OF APPEALS:

      Pursuant to Tex. R. App. P. 38.6(d) and 10.5(b), the Public Utility

Commission of Texas (Appellee) asks the Court to extend the time to file its

Appellee Response Brief to February 1, 2017, and fully states:

      1.    Appellee’s Response Brief is due to be filed with this Court on January

17, 2017, Tex. R. App. P. 4.1(a).

      2.    Appellee seeks a 15-day extension of time to file Appellee’s Response

Brief, which would make the Response Brief due on or before February 1, 2017.

The Court has the authority under Tex. R. App. P. 38.6(d) to extend the time to file
Appellee’s brief.

      3.     Appellee has conferred with the Appellant and counsel for Oncor

Electric Delivery Company, LLC, the other Appellee in this case. The Appellant and

Oncor Electric Delivery Company, LLC, do not oppose this motion to extend time.

      4.     No previous extension has been granted for the time to file Appellee’s

Response Brief.

      5.     Appellee is making this request not for purposes of delay, but so that

counsel may have adequate time to prepare its responses. Additional time is needed

to file Appellee’s Response Brief because of the holiday season as well as other

briefing and litigation deadlines in other cases in the coming month.

                                      PRAYER

      For these reasons, Appellee respectfully request an extension of 15-days to

file its response to Appellant’s Brief.

                                 Respectfully submitted,

                                 KEN PAXTON
                                 Attorney General of Texas

                                 JEFFREY C. MATEER
                                 First Assistant Attorney General

                                 BRANTLEY STARR
                                 Deputy First Assistant Attorney General



                                          2
JAMES E. DAVIS
Deputy Attorney General for Civil Litigation

PRISCILLA M. HUBENAK
Chief, Environmental Protection Division

/s/ Sireesha Chirala
SIREESHA CHIRALA
State Bar No. 24087295
Assistant Attorney General
Sireesha.Chirala@oag.texas.gov

JOHN R. HULME
State Bar No. 10258400
Assistant Attorney General
John.Hulme@oag.texas.gov

OFFICE OF THE ATTORNEY GENERAL
Environmental Protection Division
P.O. Box 12548, MC 066
Austin, Texas 78711-2548
Tel: (512) 463-2012
Fax: (512) 320-0911

ATTORNEYS FOR APPELLEE PUBLIC
UTILITY COMMISSION OF TEXAS




        3
                    CERTIFICATE OF CONFERENCE

     I certify that I conferred with Kenneth M Jasinski, the Appellant, and Tab
Urbantke, counsel for the other Appellee, Oncor Electric Delivery Company, LLC,
on December 30, 2016. Mr. Jasinski informed me on December 30, 2016, and Mr.
Urbantke informed me on January 4, 2017, that they do not oppose this motion.

                                    /s/ Sireesha Chirala
                                    SIREESHA CHIRALA




                                      4
                        CERTIFICATE OF SERVICE

       I certify that on January 4, 2017, a true and correct copy of Appellee’s
Unopposed Motion for Extension of Time to File was served through an electronic
filing manager or by email:

Attorney for Appellant, Pro Se:
Kenneth M Jasinski
6319 Westchester Drive
Dallas, Texas 75205
Tel: (214) 559-0643
Kmjasinski@aol.com

Attorneys for Appellee, Oncor Electric Delivery Company, LLC

Tab R. Urbantke
Lauren Freeland
Vinson & Elkins, LLP
Trammell Crow Center
2001 Ross Avenue, Suite 3700
Dallas, Texas 75201
turbantke@velaw.com
lfreeland@velaw.com

John C. Stewart
Daniel G. Altman
Oncor Electric Delivery Company, LLC
115 West 7th Street, Suite 405
Fort Worth, Texas 76101
john.stewart@oncor.com

                                    /s/ Sireesha Chirala
                                    SIREESHA CHIRALA




                                       5